Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-14, 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the disclosure for all organic solvents.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Giulio Cesareo et al (U. S. Patent Application: 2017/0190583, here after 583), and Yuka Niwayama et al (U. S. Patent: 10081735, here after 735).
Claims 1 and 19 are rejected. 583 teaches a method for manufacturing a film, comprising:
a liquid composition preparation step of preparing a liquid composition including an electroconductive agent, the electroconductive agent having thinned graphite (thickness of 0.34nm -50nm) in which layers of graphite are thinned and which has a bulk density of less than 0.05 g/cm3(2.1 g/L) [abstract, 0086, 0087], an elastomer (silicone rubber which has Tg of -125C) and an organic solvent [0038, 0041], and a dispersant(surfactant) which is a polymer surfactant having an organic salt structure which as anion and cation ion-bonded, sodium naphthalene or sodium benzenesulfonate [0051];
a treatment step of pressurizing the liquid composition and causing the liquid composition to pass through a nozzle (pressurizing fluid through a microfluidic channel or neck makes it as nozzle) [0051-0059]; and

a hardening step(drying) of coating a substrate with the treated liquid composition and hardening a coated film, wherein the film is electroconductive [0037- 0038, and 0091, 0075]. Although 583 doesn’t teach everything in one embodiment, however it is to skill of an ordinary person to combine them to have limitation of claim 1. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making a conductive film as 583 teaches and have liquid composition comprising solvent, elastomer and thinned graphene pressurized through a microchannel, because it is obvious to combine the embodiment and obtain elastomer with thinned graphene Nano-platelets dispersed in it with expectation of success. Although 583 does not teach the treatment of fluid comprising pressurizing the liquid composition and causing the liquid composition to pass through a nozzle (microfluidic channel) an exfoliation [0087], and not delamination, however it is in
fact delamination where interlayer delamination of the thinned graphite happens as the pressure is 200 MPa [0087]. Although 583 does not specifically teaches repeating delamination processor more than 2 and less than 4, however teaches the delamination treatment of pressurizing the liquid composition and causing the liquid composition to pass through the nozzle is performed more than one times and according to the amount of size reduction required [0056, 0061]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making a film as 583 teaches where the delaminatation process repeated for 3-4 times, because 583 teaches to repeat it to obtain desired size reduction in absence of criticality. 735 teaches measuring conductivity of coating (resistivity) by depositing on flexible (stretchable and bendable) polyimide substrate [column 15 lines 2-10]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making a film as 583 teaches where the measuring of conductivity (resistivity) is done on a flexible substrate, because 735 teaches flexible polyimide substrate is also suitable for measurement of conductivity/resistivity of conductive coatings.
Claim 2 is rejected as 583 teaches the dispersion is pumped at high pressure through a micro-channel or neck having a transverse section of less than 500 um, wherein graphite particles are subjected to shear stresses and are caused to collide [0020, 0056]. Therefor it is considered as the shape of nozzle is collision type nozzle (also see 0059-0060).
Claims 3-4 are rejected as 583 taches in exfoliation (the delamination treatment) step, the liquid composition is pressurized with a pressure of more than 35 MPa (or 200 MPa) and is caused to pass through the microchannel (nozzle) [0087, 0057, and 0023].
Claim 7-8 are rejected. Although 583 does not clearly teach the treatment is done by using a wet jet. However, the teaches crushing (milling) while pressurizing the fluid (wet) through a microchannel (or neck) which considered as Jet. Furthermore, in paragraph 0060, discussed an apparatus which is a wet milling (also 0087).
Claims 9-10 are receded as 583 teaches the thinned graphite is a powder with an average particle diameter (lateral size) of more than 45 um [abstract].
Claims 17-18 are rejected. 583 teaches the limitation of claim 1, and 583 teaches the amount of graphene is up to 40% by weight (considering 35% by weight and 65% elastomer, then we have 53 part by mass when the solid content of elastomer is 100).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Giulio Cesareo et al (U. S. Patent Application: 2017/0190583, here after 583), Yuka Niwayama et al (U. S. Patent: 10081735, here after 735), further in view of Afshin Ebrahimi et al (Japanese Patent: 2015-000841, here after 841).
Claims 11-12 are rejected. 583 teaches the thinned graphite layer is intercalated [abstract, 0078], and teaches making intercalated graphite with different methods [0045], but does not teach using supercritical fluid. 841 teaches a method of making thinned graphite layer(graphene) [0021] comprising bringing an intercalant in a supercritical state or a subcritical state into contact with the graphite and causing the intercalant to enter between the layers of the graphite; and
a gasification step of gasifying(vaporizing) the intercalant that has entered between the layers of the graphite [00321-0032]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making an electroconductive film as 583 teaches and make thinned graphite layer by method of 841, because it is suitable method of making thinned graphite layers(graphene).
Claims 13-14 are rejected as 841 teaches the graphite is expanded graphite [0013, 0025].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Giulio Cesareo et al (U. S. Patent Application: 2017/0190583, here after 583), and Yuka Niwayama et al (U. S. Patent: 10081735, here after 735), further in view of B. Chen et al (Chinese Patent: 105819438, here after 438).
Claim 20 is rejected. 438 teaches solvents are such as NMP [0041], but does not teach butyl cellosolve acetate. 438 teaches making thin graphite (graphene) by applying high shear force when the solvent is NMP or butyl cellosolve acetate[abstract]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making an electroconductive film as 583 teaches, where the solvent is butyl cellosolve acetate, because it is suitable solvent for applying high shear force to graphite and make it thinned.
Response to Arguments
Applicant's arguments filed 05/13/22 have been fully considered but they are not persuasive. The applicant argues 438 does not teach organic salt. However, sodium benzenesulfonate and sodium naphthalene sulfonate are organic salts. 438 also teaches using organic solvents a s well as water (see claim rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712